Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan Johnson on 09/07/2022.

The application has been amended as follows: 

10. (Currently Amended) A system for determining one or more bids for an ad impression based on a causal ad impact of one or more previous bids, wherein the system comprises: 
one or more computer readable storage devices configured to store a plurality of computer executable instructions; and
one or more hardware computer processors in communication with the one or more computer readable storage devices and configured to execute the plurality of computer executable instructions in order to cause the system to:
receive a first bid request for a first ad impression opportunity; 
identify one or more advertisers to submit a bid in response to the first bid request to place one or more advertisements on user computing systems of a plurality of users;
execute a randomization scheme, whereby each of the plurality of users is categorized in one of a control group or a test group;
log a control impression for the control group, 
submit one or more bids for placing the one or more advertisements on user computing systems of the test group; 
receive results of the one or more submitted bids, wherein the results indicate whether each of the one or more submitted bids was won or lost;
log a test-win impression for a first sub-group of the test group, wherein at least one of the one or more advertisements is transmitted to user computing systems of the first sub-group; 
log a test-lost impression for a second sub-group, wherein the one or more advertisements is not transmitted to user computing systems of the second sub-group; 
access data associated with the control group, the first sub-group, and the second sub-group; 
identify actions associated with the control group the first sub-group, and the second sub-group by utilizing the accessed data; 
determine the causal ad impact based at least in part on the identified actions associated with the control group, the first sub-group, and the second sub-group; 
analyze, using a machine learning model, the determined causal ad impact by determining the relative efficacy of the one or more submitted bids and determining similarities in characteristics between the one or more submitted bids having similar causal ad impact;
provide, based on the analysis of the determined causal ad impact, one or more recommendations to the one or more advertisers related to submission of one or more bids in response to a second bid request for a second ad impression opportunity; and
adjust, based 
.

Reasons For Allowance
2.	The following is an examiner’s statement of reasons for allowance:
A.	Claims 2-21 are eligible under 35 USC 101. The Examiner notes that the latest set
of claim amendments goes beyond the limitations and simple implementation of an abstract idea. Based
on this disclosure, the examiner considers this a clear recitation of a claimed invention and features that go beyond the limitations and simple implementation of an abstract idea. Therefore, based on these findings of fact, the examiner understands the claimed subject matter to be patent eligible.

B.	Claim 2 is amended to recite features of “receive a first bid request for a first ad impression opportunity; 
identify one or more advertisers to submit a bid in response to the first bid request to place one or more advertisements on user computing systems of a plurality of users;
execute a randomization scheme, whereby each of the plurality of users is categorized in one of a control group or a test group;
log a control impression for the control group, 
submit one or more bids for placing the one or more advertisements on user computing systems of the test group; 
receive results of the one or more submitted bids, wherein the results indicate whether each of the one or more submitted bids was won or lost;
log a test-win impression for a first sub-group of the test group, wherein at least one of the one or more advertisements is transmitted to user computing systems of the first sub-group; 
log a test-lost impression for a second sub-group, wherein the one or more advertisements is not transmitted to user computing systems of the second sub-group; 
access data associated with the control group, the first sub-group, and the second sub-group; 
identify actions associated with the control group the first sub-group, and the second sub-group by utilizing the accessed data; 
determine the causal ad impact based at least in part on the identified actions associated with the control group, the first sub-group, and the second sub-group; 
analyze, using a machine learning model, the determined causal ad impact by determining the relative efficacy of the one or more submitted bids and determining similarities in characteristics between the one or more submitted bids having similar causal ad impact;
provide, based on the analysis of the determined causal ad impact, one or more recommendations to the one or more advertisers related to submission of one or more bids in response to a second bid request for a second ad impression opportunity; and
adjust, based 
3.	Claims 2-21 are allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAREK ELCHANTI/Primary Examiner, Art Unit 3621